 



Exhibit 10.13
CONFORMED COPY
PERFORMANCE GUARANTEE OF
RESIDENTIAL CAPITAL, LLC
     Performance Guarantee, dated as of February 21, 2008, by Residential
Capital, LLC, a Delaware limited liability company (“Guarantor”), in favor of
GMAC LLC, as Agent for the Lenders (the “Guaranteed Party”).
1. Unconditional Guarantee. To induce the Guaranteed Party to enter into a
Credit Agreement, dated as of February 21, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), with Guarantor’s
affiliate Residential Funding Company, LLC (“RFC” and, including any surviving
entity in the event of a merger, amalgamation or consolidation of RFC, the
“Obligor”), Guarantor absolutely, unconditionally and irrevocably guarantees to
the Guaranteed Party and its successors and permitted assigns from the date
hereof RFC shall perform and observe all of the terms, covenants, conditions,
agreements and undertakings to be performed or observed by RFC under the Credit
Documents, including, without limitation, the obligation of RFC to distribute
Available Funds in accordance with Section 2.21 of the Credit Agreement, other
than Excluded Obligations as defined below, in accordance with the terms, being
collectively called the “Obligations”), when the same shall be required to be
performed or observed under the Credit Documents (subject to any applicable
grace period with respect to such Obligations set forth in the Credit
Documents); and the Guarantor unconditionally and irrevocably agrees that it
shall ensure that RFC, the Guarantor or some other Person shall duly and
punctually perform and observe each Obligation (provided that acceptance of any
such other Person’s performance shall not constitute a novation of this
Performance Guarantee). “Excluded Obligations” means (i) the payment of
principal of, or interest on, the Notes or any fees, (ii) any payment coming due
as a result of the aggregate outstanding principal balance of the Loans
exceeding the Borrowing Base, provided that this clause (ii) shall not limit the
Guarantor’s obligations in respect of a failure of RFC to pay any Required
Repayment required to be paid by them under Section 2.20 of the Credit
Agreement, or (iii) Obligations arising under Section 2.13, 2.14, 2.15 or
2.16(a), (b) or (c), of the Credit Agreement. It shall not be a condition to the
obligation of the Guarantor hereunder to guarantee and ensure the performance or
observance of any of the Obligations that the Guaranteed Party shall have first
made any request of or demand upon or given any notice to the Guarantor or any
other Person or have instituted any action or proceeding against the Guarantor
or any other Person in respect thereof.
2. DEFINITIONS. Capitalized terms used but not defined in this Performance
Guarantee shall have the meanings set forth in the Credit Agreement.
     “Requirements of Law”, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation (including the Investment Company Act of
1940, as amended) or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
3. Nature of Guarantee. Guarantor’s obligations hereunder are unconditional and
shall not be affected by the existence, validity, enforceability, perfection or
extent of any collateral, the

 



--------------------------------------------------------------------------------



 



validity, regularity or enforceability of the Credit Documents, the absence of
any action to enforce RFC’s obligations under any of the Credit Documents, any
waiver or consent by RFC with respect to any provisions of the Credit Agreement
or any other Credit Document or by any other circumstance relating to the
Obligations that might otherwise constitute a legal or equitable discharge of or
defense to this Performance Guarantee (excluding the defense of payment or
statute of limitations, neither of which is waived). Guarantor agrees that the
Guaranteed Party may resort to Guarantor for performance of any of the
Obligations owed to it whether or not the Guaranteed Party shall have resorted
to any Collateral therefor or shall have proceeded against any obligor
principally or secondarily liable for any of the Obligations, including the
Obligor, and whether or not the Guaranteed Party has pursued any other remedy
available to it. The Guaranteed Party shall not be obligated to file any claim
relating to the Obligations in the event that the Obligor becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the
Guaranteed Party to so file shall not affect Guarantor’s obligations hereunder.
In the event that any payment to the Guaranteed Party in respect of any
Obligations owed to it is rescinded or must otherwise be returned for any reason
whatsoever (other than by reason of any circumstance, other than bankruptcy or
insolvency, that constitutes a legal or equitable defense available to the
Obligor), Guarantor shall remain liable hereunder with respect to such
Obligations as if such payment had not been made and the Performance Guarantee
shall be reinstated, if applicable. At any time and from time to time, upon the
written request of the Guaranteed Party, and at the sole expense of Guarantor,
Guarantor will furnish such information regarding the financial well-being of
Guarantor as may be reasonably requested by the Guaranteed Party.
4. Changes in Obligations, Collateral therefor and Agreements Relating Thereto;
Waiver of Certain Notices. Guarantor agrees that the Guaranteed Party may at any
time and from time to time, either before or after the maturity thereof, with
notice to and consent of Guarantor, extend the time of payment of, exchange or
surrender any Collateral (except as permitted by the Credit Agreement) for, or
renew any of the Obligations, and may also make any agreement with the Obligor
for the extension, renewal, payment, compromise, discharge or release thereof,
in whole or in part, or for any modification of the terms thereof or of any
agreement between the Guaranteed Party and the Obligor without in any way
impairing or affecting this Performance Guarantee. The Guarantor authorizes the
Guaranteed Party, without notice or demand and without affecting its liability
hereunder, from time to time, to forbear, indulge or take other action or
inaction in respect of this Performance Guarantee or the Obligations, or to
exercise or not exercise any right or remedy hereunder or otherwise with respect
to the Obligations. Guarantor waives notice of the acceptance of this
Performance Guarantee and of the creation, renewal, extension or accrual of
Obligations, presentment, demand for payment, non-payment, notice of dishonor
and protest.
5. Expenses. Guarantor agrees to pay on demand all fees and out of pocket
expenses (including the reasonable fees and expenses of the Guaranteed Party’s
counsel) in any way relating to the enforcement or protection of the rights of
the Guaranteed Party hereunder; provided, that Guarantor shall not be liable for
any expenses of the Guaranteed Party if no payment under this Performance
Guarantee is or was due.
6. Subrogation. The Guarantor shall not exercise any rights which it may have or
acquire by way of subrogation until all of the Obligations owed to it are paid
in full to the Guaranteed

2



--------------------------------------------------------------------------------



 



Party. If any amounts are paid to the Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Guaranteed Party and shall forthwith be paid to the Guaranteed Party to reduce
the amount of outstanding Obligations, whether matured or unmatured. Subject to
the foregoing, upon payment of any of the Obligations, Guarantor shall be
subrogated to the rights of the Guaranteed Party against the Obligor with
respect to such Obligations, and the Guaranteed Party agrees to take at
Guarantor’s expense such steps as Guarantor may reasonably request to implement
such subrogation.
7. Taxes. All payments by the Guarantor hereunder will be made in full without
set- off or counterclaim and free and clear of and without withholding or
deduction for or on account of any present or future taxes, duties or other
charges, unless the withholding or deduction of such taxes or duties is required
by law. In any such event, however, the Guarantor shall (a) promptly notify the
Guaranteed Party, in writing, of such requirement, (b) pay to the relevant
authorities the full amount required to be deducted or withheld (including the
full amount required to be deducted or withheld from any additional amount paid
to the Guaranteed Party pursuant to this paragraph), (c) promptly forward to the
Guaranteed Party an official receipt (or a certified copy) evidencing such
payment, and (d) pay to the Guaranteed Party such additional amounts as may be
necessary in order that the net amount received by the Guaranteed Party after
such withholding or deduction shall equal the full amounts of moneys which would
have been received by the Guaranteed Party in the absence of such withholding or
deduction. The Guarantor will pay all stamp, transfer, registration,
documentation, or other similar taxes payable in connection with this
Performance Guarantee and will keep the Guaranteed Party indemnified against
failure to pay the same.
8. No Waiver; Cumulative Rights. No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder preclude any other
or future exercise of any right, remedy or power. Each and every right, remedy
and power hereby granted to the Guaranteed Party or allowed it by law or other
agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Guaranteed Party at any time or from time to time. This
Performance Guarantee shall remain in full force and effect until the
Obligations are paid in full. None of the terms or provisions of this
Performance Guarantee may be waived, amended, supplemented or otherwise
modified, and no consent with respect to any departure by the Guarantor from the
terms hereof shall be effective, except as set forth in a written instrument
executed by the Guarantor and the Guaranteed Party.
9. Representations, Warranties and Covenants.
A. Guarantor hereby represents and warrants that:
     (a) Guarantor is an organization duly organized or formed, validly existing
and in good standing under the laws of the State of Delaware and is duly
qualified to do business, and is in good standing in, every jurisdiction in
which the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect (as defined below);

3



--------------------------------------------------------------------------------



 



     (b) the execution, delivery and performance of this Performance Guarantee
have been and remain duly authorized by all necessary organizational action and
do not contravene any provision of (i) Guarantor’s organizational documents,
(ii) any law, rule or regulation, (iii) any contractual restriction binding on
Guarantor or its property or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting Guarantor or its property, except in the case
of clauses (ii), (iii) or (iv) where such contravention would not reasonably be
expected to have a Material Adverse Effect. This Performance Guarantee has been
duly authorized, executed and delivered by Guarantor;
     (c) all consents, licenses, clearances, authorizations and approvals of,
and registrations and declarations with, any governmental authority or
regulatory body necessary for the due execution, delivery and performance of
this Performance Guarantee have been obtained and remain in full force and
effect and all conditions thereof have been duly complied with, except where the
failure to so obtain such consents, licenses, clearances, authorizations and
approvals, registration or declarations or to satisfy the conditions thereof
would not reasonably be expected to have a Material Adverse Effect, and no other
action by, and, except as contemplated herein, no notice to or filing with, any
governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Performance Guarantee;
     (d) this Performance Guarantee constitutes the legal, valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, subject to general principles of equity and applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally;
     (e) Guarantor is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended from time to time, or any successor
statute;
     (f) no report, information or document prepared by the Obligor or Guarantor
pursuant to this Performance Guarantee, furnished or to be furnished by the
Obligor or Guarantor to the Guaranteed Party in connection with this Performance
Guarantee, is or will be inaccurate in any material respect as of the date it is
or shall be dated or (except as otherwise disclosed to the Guaranteed Party, as
the case may be, at such time) as of the date so furnished, and no such document
contains or will contain any material misstatement of fact; and
     (g) there is no action, suit, proceeding, investigation, or arbitration
pending or, to Guarantor’s knowledge, threatened against Guarantor which would
reasonably be expected to result in the occurrence of a Material Adverse Effect.
B. Guarantor covenants and agrees with the Guaranteed Party that, from and after
the date hereof:
     (a) Guarantor will (i) preserve and maintain its legal existence, except as
provided in paragraph (b) below, (ii) preserve and maintain all of its rights,
privileges, licenses and franchises to the extent that a failure to do so would
reasonably be expected to result in a Material Adverse Effect; (iii) comply with
the requirements of all applicable laws, rules, regulations and orders of
Governmental Authorities and other Requirements of Law if failure to

4



--------------------------------------------------------------------------------



 



comply with such requirements would reasonably be expected (either individually
or in the aggregate) to have a Material Adverse Effect; (iv) keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied; and (v) permit representatives of the
Guaranteed Party, during normal business hours upon prior written notice at a
mutually desirable time, to examine, copy and make extracts from its books, and
records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by the
Guaranteed Party;
     (b) Guarantor shall not liquidate, wind up or dissolve itself (or suffer
any liquidation, winding up or dissolution) or sell all or substantially all of
its assets, the proceeds of which shall be used to pay any amounts then owing to
the Guaranteed Party; provided, that Guarantor may merge or consolidate with
(i) any wholly owned subsidiary of Guarantor, or (ii) any other Person if
Guarantor is the surviving entity; provided further, that if after giving effect
to such merger or consolidation, no default would exist hereunder;
     (c) Guarantor shall give notice to the Guaranteed Party promptly after
Guarantor becomes aware of the occurrence of any default on the part of
Guarantor under this Performance Guarantee;
     (d) (i) So long as Guarantor is required to file reports with the
Securities and Exchange Commission pursuant to Sections 13 or 15(d) of the
Exchange Act, Guarantor shall deliver to the Guaranteed Party within five
business days of the date that it files such reports with the Securities and
Exchange Commission a copy of its Form 10-Q or Form 10-K, as the case may be, as
filed with the Securities and Exchange Commission (but excluding any exhibits
thereto); provided that, so long as such reports are available on a website
maintained by or on behalf of the Securities and Exchange Commission, the
failure of Guarantor to provide copies of such reports to the Guaranteed Party
shall not be deemed a breach of this covenant or otherwise constitute a default
under this Performance Guarantee; and
     (ii) If Guarantor is not required to file reports with the Securities and
Exchange Commission pursuant to Sections 13 or 15(d) of the Exchange Act,
Guarantor shall deliver to the Guaranteed Party (a) as soon as available and in
any event within forty-five (45) calendar days after the end of each of the
first three quarters of each fiscal year of Guarantor, the unaudited balance
sheets of Guarantor as at the end of such period and the related unaudited
consolidated statements of income for Guarantor for the portion of the fiscal
year through the end of such period, accompanied by a certificate of an officer
of Guarantor, which certificate shall state that said financial statements
fairly present in all material respects the financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end adjustments); and
(b) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Guarantor, the balance sheets of Guarantor as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for Guarantor for such year, accompanied by
an opinion thereon of independent certified public accountants of recognized
national standing, which opinion and the scope of audit shall be “acceptable to
the Guaranteed Party in its sole discretion, shall have no “going concern”
qualification and shall state

5



--------------------------------------------------------------------------------



 



that said financial statements fairly present the financial condition and
results of operations of Guarantor as at the end of, and for, such fiscal year
in accordance with GAAP.
C. For purposes of this Performance Guarantee, “Material Adverse Effect” means a
material adverse effect on (i) the business, assets, operations, prospects or
condition, financial or otherwise of Guarantor or (ii) the ability of Guarantor
to perform any of its obligations under this Performance Guarantee.
10. Credit Agreement Trigger Event. If any “Event of Default” (as defined in the
Credit Facility) shall have occurred under the Credit Agreement, then the
occurrence of such Event of Default shall be a “Trigger Event” under this
Performance Guarantee. At any time following the occurrence of a Trigger Event
hereunder, the Guaranteed Party may, at its option and among other things,
require the Guarantor or any of its Affiliates or Subsidiaries having a credit
rating and payment ability satisfactory to the Guaranteed Party promptly to
issue a Performance Guarantee to the Guaranteed Parties in substantially the
same form and containing substantially the same substance as this Performance
Guarantee, and the Guarantor agrees to provide or cause to he provided such
guarantee.
11. Guarantee Events of Default.
A. If any of the following events shall occur and be continuing (each, a
“Guarantee Event of
Default”):
     (a) The Guarantor shall (i) fail to perform, or cause to be performed, any
Obligation when due in accordance with the terms hereof and such failure shall
continue unremedied for more than five Business Days after written notice
thereof has been given to the Guarantor by the Guaranteed Party; or
     (b) Any representation or warranty made or deemed made by the Guarantor
herein or in any certified statement furnished by it in connection with this
Performance Guarantee or any Credit Document shall prove to have been incorrect
on or as of the date made or deemed made or certified if the facts or
circumstances incorrectly represented or certified result in a Material Adverse
Effect; or
     (c) The Guarantor shall default in the observance or performance of any
other agreement in this Performance Guarantee (other than as provided in
paragraphs (a) and (b) of this Paragraph 11), and such default shall continue
unremedied for a period of 30 days after written notice thereof shall have been
given to the Guarantor by the Guaranteed Party; or
     (d) [reserved]
     (e) (i) The Guarantor shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankruptcy or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator

6



--------------------------------------------------------------------------------



 



or other similar official for it or for all or any substantial part of its
assets, or the Guarantor shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Guarantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof;
     (f) One or more judgments or decrees shall (i) be entered against the
Guarantor, (ii) not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within 60 days from the entry thereof and (iii) involve a
liability (not paid or to the extent otherwise covered by insurance) of
$150,000,000 or more in the aggregate, in the case of all such judgments and
decrees; or
     (g) A Change of Control shall have occurred;
then, and in any such event, (A) if such event is a Guarantee Event of Default
specified in clause (i) or (ii) of paragraph (e) above with respect to the
Guarantor, automatically all outstanding Loans under the Credit Agreement shall
immediately terminate and all amounts owing under the Credit Documents and this
Performance Guarantee shall immediately become due and payable, and (B) if such
event is any other Guarantee Event of Default, either or both of the following
actions may be taken: (i) the Guaranteed Party may, by notice to the Guarantor
and the Obligor declare all outstanding Loans under the Credit Agreement to be
terminated forthwith, whereupon such Loans shall immediately terminate; and
(ii) the Guaranteed Party may, by notice to the Guarantor and the Obligor,
declare all amounts owing under the Credit Documents and this Performance
Guarantee to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Paragraph 11,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
B. For purposes of this Performance Guarantee, “Indebtedness” means at any date,
the amount outstanding on such date under notes, bonds, debentures or other
similar evidences of indebtedness for money borrowed (including, without
limitation, indebtedness for borrowed money evidenced by a loan account), and
“Change of Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of membership interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Guarantor, which shall not have
been approved by the Guaranteed Party (such approval not to be unreasonably
withheld).
12. Assignment. Neither Guarantor nor the Guaranteed Party may assign its
rights, interests or obligations hereunder to any other Person (except by
operation of law) without the prior written consent of Guarantor or the
Guaranteed Party, as the case may be; provided, however, that if a default of
the Obligor or Guarantor has occurred and is continuing, the Guaranteed Party

7



--------------------------------------------------------------------------------



 



may assign all or a portion of its rights and obligations under this Guaranty to
any Person, including an Affiliate of the Guaranteed Party. “Affiliate”, with
respect to any Person, means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” (together with the correlative meanings
of “controlled by” and “under common control with”) means possession, directly
or indirectly, of the power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) of such Person, or (b) to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.
13. Notices. All notices or demands on Guarantor or the Guaranteed Party shall
be deemed effective when received, shall be in writing and shall be delivered by
hand or by registered mail, or by facsimile transmission promptly confirmed by
registered mail, addressed:
     (a) to Guarantor at:
    Residential Capital, LLC
    One Meridian Crossings
    Minneapolis, MN 55423
    Attention: Treasurer
    Telephone: 952-857-7000
    Facsimile: 952-857-7166
     (b) to the Guaranteed Party, at the address specified in Section 9.2 of the
Credit Agreement.
or to such other address or facsimile number as Guarantor shall have notified
the Guaranteed Party in a written notice delivered to the Guaranteed Party.
14. Continuing Guarantee. This Performance Guarantee shall remain in full force
and effect and shall be binding on Guarantor, its successors and permitted
assigns until all of the Obligations have been satisfied in full.
15. Indemnification. Guarantor (the “Indemnifying Party”) agrees to hold the
Guaranteed Party and each of its officers, directors and employees (each an
“Indemnified Party”) harmless from and indemnify each Indemnified Party against
all liabilities, losses, damages, judgments, costs and expenses of any kind
(including reasonable fees and expenses of counsel) that may be imposed on,
incurred by or asserted against such Indemnified Party relating to or resulting
from the Indemnifying Party’s negligence, bad faith, willful misconduct or
material breach of its representations, warranties, covenants or obligations
under this Performance Guarantee.
16. Governing Law. This Performance Guarantee shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof (other than section 5-1401 and 5-1402 of
the New York General Obligations Law).

8



--------------------------------------------------------------------------------



 



17. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable, to the extent permitted by law, notwithstanding the
unenforceability of any such other provision or agreement
18. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PERFORMANCE GUARANTEE.
19. JURISDICTION. GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PERFORMANCE GUARANTEE.
GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF THIS PERFORMANCE GUARANTEE.
20. Miscellaneous. This Performance Guarantee contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Performance Guarantee supersedes all prior drafts and communications with
respect thereto. The headings of paragraphs herein are inserted only for
convenience and shall in no way define, describe or limit the scope or intent of
any provision of this Performance Guarantee. If any term or provision of this
Performance Guarantee shall be deemed prohibited by or invalid under any
applicable law, such provision shall be invalidated without affecting the
remaining provisions of this Performance Guarantee.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Performance Guarantee has been duly executed and
delivered by Guarantor to the Guaranteed Parties as of the date first above
written.

              RESIDENTIAL CAPITAL, LLC,    
 
  as Guarantor    
 
       
 
  By: /s/ William F. Casey III    
 
 
 
   
 
  Name: William F. Casey III    
 
  Title: Sr. Managing Director & Treasurer    

Guarantee

